THE COURT
(THRUSTON, Circuit Judge, .absent,)
on general demurrer, decided that the plea of non assumpsit infra quinqué aunos, was not a good plea to an action upon :such a promise.
At the trial, upon the issue on the plea of actio non accrevit, Mr. Neale, for the defendant, contended that the action accrued upon the receipt of the money by the defendant, and cited 3 Bl. Comm. 25; Laws Va. Nov. 19, 1792, p. 97, § 12; Laws Va. Dec. 19, 1792, for limitation of actions, p. 107, § 4; Taylor v. Armstead, 3 Call, 200; Kinney v. McClure, 1 Rand. [Va.] 284; 2 Har. Dig. 1458; Manning’s Index, 57; 2 Tuck. Bl. Comm. 388, 430; and thereupon moved the court for an instruction to the jury to that effect.
But THE COURT refused, and stopped Mr. Taylor, for the plaintiff, who was about to reply; being of opinion that the cause of action did not accrue until demand of payment, and the defendant’s refusal to pay.
Verdict for the plaintiff.